department of the treasury internal_revenue_service washington d c dec g van eotnet and government entities division uniform issue list te p ra t legend taxpayer a ira b custodian c amount amount dear this is in response to a letter dated date submitted on your behalf by your authorized representative requesting a ruling that the failure to make a distribution from yourlrain anda subsequent make-up distribution in -_ will not result in a modification to the series of substantially_equal_periodic_payments being made under sec_72 of the internal_revenue_code code and will not be subject_to the additional tax imposed on early distributions under sec_72 of the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested in taxpayer a established an arrangement with taxpayer a owns ira b custodian c the custodian holding ira b under which taxpayer a would receive annual ira b distributions in amount which was calculated using the fixed amortization_method described in notice_89_25 1989_1_cb_662 the annual payments were intended to be a series of substantially_equal_periodic_payments as described in sec_72 of the code based on these factors from through -s taxpayer a received annual ira b distributions in amount through20_ this employee sent taxpayer a her annual custodian c assigned responsibility for making taxpayer a’s annual payments to one of its employees from distributions without requiring any application or communication from taxpayer a however in distribution to taxpayer a the custodian c employee also neglected to transfer her responsibility for making the annual payments to taxpayer a to another custodian c employee as a result custodian c erroneously failed to make an annual payment to taxpayer a in this custodian c employee retired prior to making an annual taxpayer a immediately contacted custodian c and custodian c issued a taxpayer a was unaware that the custodian c employee had retired and that amount had not been distributed for year 20’ until she received her 1099-r from custodian c in letter dated march acknowledging that the administrative error resulted in the failure of custodian c to make a payment of amount to taxpayer a in calendar_year ‘ of amount as a make-up distribution for the missed distribution from taxpayer a took a distribution in based on the foregoing taxpayer a requests a ruling that the failure to distribute the annual payment amount for the calendar_year calendar_year __ will not modify the series of substantially_equal_periodic_payments determined under sec_72 of the code and therefore will not result in the imposition of the early_distribution_tax under sec_72 of the code and the make-up payment made in sec_408 of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_72 of the code provides rules for determining how amounts received as annuities endowments or life_insurance contracts and distributions from qualified_plans are to be taxed sec_72 of the code provides for the imposition of an additional tax on early distributions from qualified_plans including iras the additional tax is imposed on that portion of the distribution that is includible in gross_income sec_72 of the code provides that sec_72 of the code shall not apply to distributions that are part of a series of substantially_equal_periodic_payments not less frequently than annually made for the life or life expectancy of the employee or joint lives or joint life expectancies of such employee and her designated_beneficiary sec_72 of the code imposes the additional limitation on distributions excepted from the tax by sec_72 of the code that if the series of payments is subsequently modified other than by reason of death or disability before the employee’s attainment of age then the taxpayer's tax for the first taxable_year in which such modification occurs shall be increased by an amount determined under regulations equal to the tax that would have been imposed except for the sec_72 of the code exception plus interest for the deferral_period in absence of regulations on sec_72 of the code this notice provides notice_89_25 was published on date and provided guidance in the form of questions and answers on certain provisions of the tax_reform_act_of_1986 tra ‘86 guidance with respect to the exception to the tax on early distributions provided under sec_72 of the code q a-12 of notice_89_25 provides three methods of determining substantially_equal_periodic_payments for purposes of sec_72 of the code revrul_2002_62 2002_2_cb_710 modified q a-12 of notice_89_25 and provides among other things that payments are considered to be substantially_equal_periodic_payments within the meaning of sec_72 of the code if they are made in accordance with the required_minimum_distribution method the fixed amortization_method or the fixed annuitization method the three methods described in q8 a-12 of notice sec_2 e of revrul_2002_62 provides in part that under all three methods substantially_equal_periodic_payments are calculated with respect to an account balance as of the first applicable_valuation_date thus a modification to the series of payments will occur if after such date there is i any addition to the account balance other than gains or losses ii any nontaxable transfer of a portion of the account balance to another retirement_plan or iii a rollover by the taxpayer of the amount received resulting in such amount not being taxable taxpayer a represents that custodian c failed to make the scheduled annual payment as established under their arrangement which caused taxpayer a to not receive a distribution from ira b for distribution year custodian c provided a letter acknowledging the administrative error that caused the failure to make the payment to taxpayer a taxpayer a received a make-up payment of amount in that would satisfy her annual payment distribution requirement for as determined under the fixed amortization_method when this amount is added to the regular annual payment for taxpayer a will receive two payments of amount for a total of amount taxpayer a represents that she did not intend to modify the series of substantially_equal_periodic_payments however and that other than this make-up payment taxpayer a will continue to use the fixed amortization_method for calculating her annual payments from ira b based on the foregoing we conclude that the failure to make the annual payment from ira b in and a subsequent make-up payment in will not modify the series of substantially_equal_periodic_payments under sec_72 of the code and the make-up payment will not be subject_to the tax under on early distributions under sec_72 of the code this ruling assumes that ira b is an ira within the meaning of sec_408 of the code at all relevant times no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact id badge number jat - please address all correspondence to se t ep ra t1 sincerely yours tix a witt carlton a watkins manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose cc
